DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to the application filed on 7/5/2022.  Note, after rejoining (see below) the withdrawn claims, claims 1-21 are presently pending and are presented for examination.

Rejoinder
Claims 1-21 are allowable. Claims 4, 6-7 and 9-18 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions group I species A,B,C, and D and group II as set forth in the Office action mailed on 4/16/2021, is hereby withdrawn and claims 4,6-7, and 9-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephone interview with Paul Taylor (Attorney of record Reg# 57271) on July 12, 2022. The application has been amended as follows:
Claim 3 line 2 before “nonconductive” insert -- removeable --;
Claim 3 line 3 after “mechanism” insert -- is --;
Claim 3 line 4 before “nonconductive” insert -- removeable --.
Claim 10 line 4 delete “device”.
Claim 10 line 7 delete “device”.
Claim 12 line 2 delete “device”.
Claim 13 line 2 delete “device”.
Claim 17 line 3 delete “device”.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1 and 19,  although the prior art discloses a device for controlling battery operation, comprising two battery cells in parallel, a first and second thermal cutoff coupled in series the battery cells and a system load, the thermal cutoffs having three terminals and includes a permanent failure mechanism; wherein the first terminal and the third terminal are electrically coupled via the second terminal, wherein the device includes a battery management system electrically-coupled to the third terminal to permanently switch the permanent failure mechanism to the open state, the prior art of record does not disclose or teach the combination of:

“a permanent failure mechanism having a moveable component and a switch
separated by a removable nonconductive block and having an open state and
closed state wherein the closed state allows electrical communication between
the first terminal and the second terminal.”

Claims 2-18 and 20-21 are also allowed based on their dependence on claims 1 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859